 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   JUSTIN L. LEE
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-155-GEB
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           [PROPOSED] FINDINGS AND ORDER
14
     JASON RAYSEAN BROADBENT,                            DATE: December 6, 2019
15                                                       TIME: 9:00 a.m.
                                  Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on December 6, 2019.
21
            2.      By this stipulation, defendant now moves to continue the status conference until January
22
     31, 2020, and to exclude time between December 6, 2019, and January 31, 2020, under Local Code T4.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that the discovery associated with this case to
25
            date includes approximately 4,863 pages of documents as well as many hours of audio files of
26
            recorded interviews. All of this discovery has been either produced directly to counsel and/or
27
            made available for inspection and copying.
28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time review this discovery, consult with

 2          their client, conduct investigation and research, and otherwise prepare for trial.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of December 6, 2019 to January 31,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: December 3, 2019                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ DAVID W. SPENCER
24                                                            DAVID W. SPENCER
                                                              JUSTIN L. LEE
25                                                            Assistant United States Attorneys
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: December 3, 2019                        /s/ LEXI NEGIN
 1                                                  LEXI NEGIN
                                                    JEROME PRICE
 2
                                                    Counsel for Defendant
 3                                                  JASON RAYSEAN
                                                    BROADBENT
 4

 5

 6
                                        FINDINGS AND ORDER
 7
          IT IS SO FOUND AND ORDERED.
 8
          Dated: December 5, 2019
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
